DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Regarding the at least claim 64, the applicant argues the rejection under 35 U.S.C 103 is improper over Chen US 2019/0196236 in view of Jeon US 2006/0244884. Jeon fails to teach or suggest “the plural polar control retarders comprise two passive retarders, the switchable liquid crystal retarder being provided between the two passive retarders” because Jeon discloses a particular arrangement of passive compensation plates are provided inside the VA-LCD (such a VA-LCD is an example of a spatial light modulator (SLM) which is not obvious to modify Chen to provide the arrangement of passive compensation plates in Jeon within the view angle switching element of Chen outside the display polarizer of the SLM. Also, it is not obvious from Jeon that the particular arrangement of passive compensation plates would provide any advantage in the view angle switching element of Chen, because the effect taught by Jeon and referenced in the rejection of “improving the view angle characteristics” is incompatible with the view angle control effect of the view angle switching element of Chen. The Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the secondary reference Jeon does not require to teach every elements/claim limitation in the claim 64. Jeon is not used to teach a SLM and Jeon is only used to teach the plural polar control retarder comprises the switchable liquid crystal retarder (33, VA-panel is a switchable liquid crystal retarder by turning voltage in the VA-panel on and off) being provided between the two passive retarders (35a and 35b, 24a and 24b, or 34a and 34b; A-plate or C-plate)(as shown in figs.3 and 2), or the plural polar control retarder comprises a passive retarder (A-plate or C-plate) on a side of the switchable liquid crystal retarder (VA-panel)(as shown in fig.1) for the purpose of improving viewing angle characteristics (para.1). In addition, Jeon discloses the plural polar control retarders comprise: a switchable liquid crystal retarder (130) comprising a layer of liquid crystal material (LCM) and the switchable liquid crystal retarder is a VA-panel (para.27 discloses 130 formed with two vertical alignment layers); and a passive retarder (140) can be on either side of the switchable liquid crystal retarder (130)(para.30) and the passive retarder can be A-plate, C-plate, O-plate or composite plate of at least two of three plates (para.31). Thus, The Examiner finds Jeon discloses “the plural polar control retarders comprise two passive retarders, the switchable liquid crystal retarder being provided between the two passive retarders”.
Therefore, The Examiner maintains the rejection. 
Also, Applicant’s arguments with respect to at least independent claim 64 have been considered, but are not persuasive. The new ground of rejection cites Cho US 2016/0216540 (figs.1-2 and 14-16) as teaching the amended claim limitations in at least claim 64 as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-66 and 99 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 11,287,713 in view of Chen US 2019/0196236. (The Examiner notes: previous Double Patenting with copending Application No. 17/175,096 becomes US Patent 11,287,713)
Regarding claims 64-66 and 99, the claims 1-3 and 10-12 of U.S. Patent No. 11,287,713 discloses all the claim limitations of claims 64-66 and 99, except, “a reflective polariser arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser; and plural polar control retarders arranged between the reflective polariser and the additional polariser”.
Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, a reflective polariser (120 or 120A) arranged between the output polariser (P) and the additional polariser (110), the reflective polariser being a linear polariser (see fig.9 or fig.8); and plural polar control retarders (130 and 140) arranged between the reflective polariser and the additional polariser (see figs.2-5, para.39 and 41) for the purpose of enhancing the reflection of the environmental light beam and decreasing the contrast of the large angle light leakage (para.32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective polariser arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser; and plural polar control retarders arranged between the reflective polariser and the additional polariser as taught by Chen in the display device of the claims 1-3 and 10-12 of U.S. Patent No. 11,287,713 for the purpose of enhancing the reflection of the environmental light beam and decreasing the contrast of the large angle light leakage.

Claims 64-66 and 82-84 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 24-27 of U.S. Patent No. 10,712,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4 and 24-27 of U.S. Patent No. 10,712,608 discloses all the claim limitations of claims 64-66 and 82-84.

Claims 64, 69-71, 86 and 94-99 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,976,578 in view of Cho US 2016/0216540.
Regarding claims 64, 69-71, 86 and 94-99, the claims 1-7 of U.S. Patent No. 10,976,578 discloses all the claim limitations of claims 64, 69-71, 86 and 94-98, except, “the switchable liquid crystal retarder being provided between the two passive retarders”.
Cho disclose discloses a display device for use in ambient illumination, in at least figs.1 and 14-16, the switchable liquid crystal retarder (30) being provided between the two passive retarders (QWP1 and QWP2) for the purpose of improving viewing angle characteristics and having different display modes (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the switchable liquid crystal retarder being provided between the two passive retarders as taught by Cho in the display device of the claims 1-7 of U.S. Patent No. 10,976,578 for the purpose of improving viewing angle characteristics and having different display modes.

Claims 64, 69-71,76-78, 94 and 95 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of U.S. Patent No. 10,627,670 in view of Cho US 2016/0216540.
Regarding claims 64, 69-71, 76-78, 94 and 95, the claims 1 and 9-13 of U.S. Patent No. 10,627,670 discloses all the claim limitations of claims 64, 69-71,76-78, 94 and 95, except, “the switchable liquid crystal retarder being provided between the two passive retarders”.
Cho disclose discloses a display device for use in ambient illumination, in at least figs.1 and 14-16, the switchable liquid crystal retarder (30) being provided between the two passive retarders (QWP1 and QWP2) for the purpose of improving viewing angle characteristics and having different display modes (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the switchable liquid crystal retarder being provided between the two passive retarders as taught by Chen and Cho in the display device of the claims 1 and 9-13 of U.S. Patent No. 10,627,670 for the purpose of controlling the viewing angle of the display device and improving viewing angle characteristics and having different display modes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 64, 65, 69, 85 and 95-97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho US 2016/0216540.
Regarding claim 64, Cho discloses a display device for use in ambient illumination, in at least figs.1-2 and 14-16, comprising: 
a spatial light modulator (104 with 103 and 105) arranged to output light; 
wherein the spatial light modulator comprises an output polariser (106) arranged on the output side of the spatial light modulator, the output polariser being a linear polariser (para.56); 
an additional polariser (40) arranged on the output side of the output polariser, the additional polariser being a linear polariser (see figs.2 and 14-16); 
a reflective polariser (20, para.56) arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser (see figs.2 and 14-16); and 
plural polar control retarders (30 with QWP1 and QWP2) arranged between the reflective polariser and the additional polariser (see figs.2 and 14-16),
wherein the plural polar control retarders comprise:
a switchable liquid crystal retarder (30) comprising a layer of liquid crystal material (31); and
two passive retarder (QWP1 and QWP2), the switchable liquid crystal retarder being provided between the two passive retarders (see figs.2 and 14-16).
Regarding claim 65, Cho discloses first and second substrates (100,200) between which the switchable liquid crystal retarder is provided (see fig.1), the first and second substrates each comprising one of the two passive retarders (see fig.1).
Regarding claim 69, Cho discloses each of the two passive retarders has an optical axis in the plane of the passive retarder that are crossed (see figs.14-16).
Regarding claim 85, Cho discloses transmissive electrodes (310,301) arranged on opposite sides of the layer of liquid crystal material (see at least fig.1) to apply a voltage for controlling the layer of liquid crystal material (see at least fig.1); and
 a control system (it’s inherent to have a control system arranged to control the voltage applied across the transmissive electrodes of the switchable liquid crystal retarder) arranged to control the voltage applied across the transmissive electrodes of the switchable liquid crystal retarder (see figs.1 and 14-16). 
Regarding claim 95, Cho discloses the spatial light modulator is an emissive spatial light modulator (para.50).
Regarding claim 96, Cho discloses the reflective polariser and the output polariser have electric vector transmission directions that are parallel (see para.56). 
Regarding claim 97, Cho discloses the reflective polariser and the additional polariser have electric vector transmission directions that are parallel (see fig.2).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-70, 74-76, 79, 85-87, 90, 91, 94 and 96-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884.
Regarding claim 64, Chen discloses a display device for use in ambient illumination, in at least figs.9, 8, 1-5, 6C, 7B and 7D, comprising: 
a spatial light modulator (DPA) arranged to output light; 
wherein the spatial light modulator comprises an output polariser (P) arranged on the output side of the spatial light modulator, the output polariser being a linear polariser (see fig.9 or fig.8); 
an additional polariser (110) arranged on the output side of the output polariser, the additional polariser being a linear polariser (see figs.9 or fig.8); 
a reflective polariser (120 or 120A) arranged between the output polariser and the additional polariser, the reflective polariser being a linear polariser (see fig.9 or fig.8); and 
plural polar control retarders (130 and 140) arranged between the reflective polariser and the additional polariser (see figs.2-5, para.39 and 41),
wherein the plural polar control retarders comprise:
a switchable liquid crystal retarder (130) comprising a layer of liquid crystal material (LCM); and
a passive retarder (140) can be on either side of the switchable liquid crystal retarder (130)(para.30).
Chen does not explicitly disclose two passive retarders, the switchable liquid crystal retarder being provided between the two passive retarders. 
Jeon discloses a display device, in at least figs.1-3, two passive retarders (35a and 35b, 24a and 24b, or 34a and 34b), the switchable liquid crystal retarder (33) being provided between the two passive retarders for the purpose of improving viewing angle characteristics (para.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two passive retarders, the switchable liquid crystal retarder being provided between the two passive retarders as taught by Jeon in the display device of Chen for the purpose of improving viewing angle characteristics.
Regarding claim 65, Chen in view of Jeon discloses first and second substrates (SUB1, SUB2) between which the switchable liquid crystal retarder is provided, the first and second substrates each comprising one of the two passive retarders for the purpose of improving viewing angle characteristics (para.1 of Jeon). The reason for combining is the same as claim 64.
Regarding claim 66, Chen in view of Jeon discloses a transmissive electrode (TC1, TC2) and a liquid crystal surface alignment layer (AL1, AL2) formed on a side of each of the two passive retarders, the liquid crystal surface alignment layer being disposed adjacent to the layer (LC) of liquid crystal material (LCM) for the purpose of improving viewing angle characteristics (para.1 of Jeon). The reason for combining is the same as claim 64.
Regarding claims 67 and 68, Jeon discloses the two passive retarders (35a and 35b) each comprises a passive retarder having an optical axis perpendicular to the plane of the retarder, the two passive retarders have a total retardance for light of a wavelength of 550 nm in a range -300 nm to -700 nm (para.14 and 41 disclose -180nm to -500nm) for the purpose of improving viewing angle characteristics (para.1). The reason for combining is the same as claim 64.
Regarding claims 69 and 70, Jeon discloses each of the two passive retarders (24a and 24b, or 34a and 34b) has an optical axis in the plane of the passive retarder that are crossed, wherein the two passive retarders each has a retardance for light of a wavelength of 550 nm in a range from 150 nm to 800 nm (para.12 and 40 disclose 250 nm-500 nm) for the purpose of improving viewing angle characteristics (para.1). The reason for combining is the same as claim 64.
Regarding claim 74, Chen discloses the plural polar control retarders are arranged, in a switchable state of the switchable liquid crystal retarder (130), simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders (see para.49 and fig.7B). 
Regarding claim 75, Chen in view of Jeon discloses the two passive retarders are arranged to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to a plane of the two passive retarders and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to the normal to the plane of the two passive retarders (para.31 teaches 140 can be a C-type plate which is capable of introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one passive retarder and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the at least one passive retarder and Jeon discloses the switchable liquid crystal retarder (33) being provided between the two passive retarders (fig.3)) for the purpose of improving viewing angle characteristics (para.1). The reason for combining is the same as claim 64.
Regarding claim 76, Chen discloses two surface alignment layers (AL1 and AL2) disposed adjacent to the liquid crystal material on opposite sides thereof and each arranged to provide homeotropic alignment at the adjacent liquid crystal material (see figs.1 and 2 and para.27). 
Regarding claim 79, Chen discloses the switchable liquid crystal retarder comprises two surface alignment layers (AL1 and AL2) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof and each arranged to provide homogeneous alignment in the adjacent liquid crystal material (see figs.1 and 2 and para.27). 
Regarding claim 85, Chen discloses transmissive electrodes (TC1 and TC2) arranged on opposite sides of the layer of liquid crystal material (see figs.1, 2 and 7B) to apply a voltage for controlling the layer of liquid crystal material (see at least fig.7B); and
 a control system arranged to control the voltage applied across the transmissive electrodes of the switchable liquid crystal retarder (see fig.7B). 
Regarding claim 86, Chen discloses at least one further polar control retarder (150 or 152) arranged between the output polariser (P) and the reflective polariser (120 or 120A) (see figs.3-5 and 9 and para.35, 36, 39 and 41). 
Regarding claim 87, Chen discloses a further additional polariser (160) is arranged between the at least one further polar control retarder (150 or 152) and the reflective polariser (120A)(see figs.5 and 3, and para.41).
Regarding claim 90, Chen discloses the at least one further polar control retarder (150) comprises at least one further passive retarder (152, para.33) (see figs.5 and 3, and para.41). 
Regarding claim 91, Chen discloses a backlight (BL or BLA) arranged to output light, wherein the spatial light modulator is a transmissive spatial light modulator arranged to receive output light from the backlight (see at least fig.8 or fig.9 and para.56 and 58), and the spatial light modulator further comprises an input polariser (PA) arranged on the input side of the spatial light modulator, the input polariser being a linear polariser (see fig.8 or fig.9); and a further additional polariser (154, para.58) arranged on the input side of the input polariser, the further additional polariser being a linear polariser (see fig.8 or fig.9); and at least one further polar control retarder (152, para.33 discloses 152 can be a C-type plate) arranged between the further additional polariser (154) and the input polariser (PA)(see at least fig.8 or fig.9). 
Regarding claim 94, Chen discloses a backlight (BL or BLA) arranged to output light, the spatial light modulator being a transmissive spatial light modulator arranged to receive output light from the backlight (see fig.8 or fig.9), wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light modulator, and most preferably at most 10% of the luminance along the normal to the spatial light modulator (see figs.6C and 7D). 
Regarding claim 96, Chen discloses the reflective polariser and the output polariser have electric vector transmission directions that are parallel (see fig.8 or fig.9). 
Regarding claim 97, Chen discloses the reflective polariser and the additional polariser have electric vector transmission directions that are parallel (see fig.8 or fig.9).
Regarding claim 98, Chen discloses an electric vector transmission direction (TDP) of the output polariser is parallel to an electric vector transmission direction (T120) of the reflective polariser.
Chen does not explicitly disclose the reflective polariser and the additional polariser have electric vector transmission directions that are not parallel, and the display device further comprises a passive rotation retarder arranged between the reflective polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the output polariser and the additional polariser. 
Jeon discloses a polariser (31) and the additional polariser (32) have electric vector transmission directions that are not parallel (see fig.3), and the display device further comprises a passive rotation retarder (34a and 34b) arranged between the polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions (31c and 32c) of the polariser and the additional polariser for the purpose of rotating the electric vector transmission directions of two polarisers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a polariser and the additional polariser have electric vector transmission directions that are not parallel, and the display device further comprises a passive rotation retarder arranged between the polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the polariser and the additional polariser as taught by Jeon in the display device of Chen in order to have the reflective polariser and the additional polariser have electric vector transmission directions that are not parallel, and the display device further comprises a passive rotation retarder arranged between the reflective polariser and the additional polariser, the passive rotation retarder being arranged to rotate a polarisation direction of polarised light incident thereon between the electric vector transmission directions of the output polariser and the additional polariser for the purpose of rotating the electric vector transmission directions of two polarisers.
Regarding claim 99, Chen discloses the plural polar control retarders are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the plural polar control retarders and introducing a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the plural polar control retarders (see para.49 and fig.7B, and para.31 teaches 140 can be a C-type plate, A-type plate or a composite plate).

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 70 above, and further in view of Cho US 2016/0216540.
Regarding claim 71, Chen in view of Jeon does not explicitly disclose the optical axes of the two passive retarders extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction of the output polariser.
Cho discloses a display device, in at least figs.1 and 14-16, the optical axes (Oa1 and Oa2) of the two passive retarders (QWP1 and QWP2) extend at 45° and at 135° (see figs.14-16 and para.115), respectively, with respect to an electric vector transmission direction (para.56) of the output polariser (106) for the purpose of improving viewing angle characteristics and having different display modes (para.112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical axes of the two passive retarders extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction of the output polariser as taught by Cho in the display device of Chen in view of Jeon for the purpose of improving viewing angle characteristics and having different display modes.


Claims 77 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 76 above, and further in view of Sakai US 2018/0052346.
Regarding claims 77 and 78, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a negative dielectric anisotropy and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 nm to 850 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material of the switchable liquid crystal retarder (5) comprises a liquid crystal material with a negative dielectric anisotropy (para.54) and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 nm to 850 nm (para.98 discloses 600 nm-1000 nm) for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light (para.54 and para.98).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a negative dielectric anisotropy and the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm, preferably in a range from 600 nm to 900 nm and most preferably in a range from 700 nm to 850 nm as taught by Sakai in the display device of Chen in view of Jeon for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light.

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 79 above, and further in view of Morishita US 2010/0128200.
Regarding claim 80, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a positive dielectric anisotropy.
Morishita discloses a display device, in at least figs.1 and 15, the layer (21) of liquid crystal material of the switchable liquid crystal retarder (2) comprises a liquid crystal material with a positive dielectric anisotropy (para.109) for the purpose of forming a viewing angle control panel (see figs.1 and 15 and para.109).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a positive dielectric anisotropy as taught by Morishita in the display device of Chen in view of Jeon for the purpose of forming a viewing angle control panel.

Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 79 above, and further in view of Sakai US 2018/0052346.
Regarding claim 81, Chen in view of Jeon does not explicitly disclose the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range from 700 nm to 800 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range from 700 nm to 800 nm (para.98 discloses 600 nm-1000 nm) for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light (para.54 and para.98).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 500 nm to 900 nm, preferably in a range from 600 nm to 850 nm and most preferably in a range from 700 nm to 800 nm as taught by Sakai in the display device of Chen in view of Jeon for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light.

Claims 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 64 above, and further in view of Okumura US 2005/0190329.
Regarding claim 82, Chen discloses the switchable liquid crystal retarder comprises two surface alignment layers (AL1 and AL2) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof. 
Chen in view of Jeon does not explicitly disclose one of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material and the other of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material. 
Okumura discloses a display device, in at least fig.4 and para.104, one of the surface alignment layers (polyimide film, para.72) being arranged to provide homeotropic alignment in the adjacent liquid crystal material (65B) and the other of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material (65B) (para.69-72) for the purpose of having a display device with a high visual angle control effect (para.38 and 69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material and the other of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material as taught by Okumura in the display device of Chen in view of Jeon for the purpose of having a display device with a high visual angle control effect.
Regarding claim 84, Chen discloses each alignment layer has a pretilt having a pretilt direction with a component in the plane of the layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction (T120) of the reflective polariser (see figs.1 and 2 and para.26 and 27). 

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 and Okumura US 2005/0190329 as applied to claim 82 above, and further in view of Sakai US 2018/0052346.
Regarding claim 83, Chen in view of Jeon and Okumura does not explicitly disclose the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2000 nm, preferably in a range from 1000 nm to 1500 nm and most preferably in a range from 1200 nm to 1500 nm. 
Sakai discloses a display device, in at least fig.1, the layer of liquid crystal material (the liquid crystal layer in 5) has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2000 nm, preferably in a range from 1000 nm to 1500 nm and most preferably in a range from 1200 nm to 1500 nm (para.98 discloses 600 nm-1000 nm) for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light (para.54 and para.98).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 2000 nm, preferably in a range from 1000 nm to 1500 nm and most preferably in a range from 1200 nm to 1500 nm as taught by Sakai in the display device of Chen in view of Jeon and Okumura for the purpose of having a switchable liquid crystal retarder with sufficient adjustment of the color of reflected light.

Claims 88 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 86 above, and further in view of Adachi US 2010/0289989.
Regarding claim 88, Chen discloses the switchable liquid crystal retarder is a first switchable liquid crystal retarder (130) comprising a first layer of liquid crystal material (LCM).
Chen in view of Jeon does not explicitly disclose the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material. 
Adachi discloses a display device, in at least figs.37-40, having two polar control retarders (36 and 37, para.312), each comprises a switchable liquid crystal retarder (para.312) comprising a layer of liquid crystal material (170 or 160) for the purpose of having high transmittance over a wide view angle range (para.323) and switching the brightness of a picture along the predetermined polar angle (para.327).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have having two polar control retarders, each comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material as taught by Adachi in the display device of Chen in view of Jeon in order to have the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material for the purpose of having high transmittance over a wide view angle range and switching the brightness of a picture along the predetermined polar angle.
Regarding claim 89, Adachi discloses the first and second liquid crystal retarders have retardances that are different (para.323 and 324 discloses the retardances of the retarder are different depended on the voltage and para.327 discloses only one of the first and second liquid crystal retarders is driven, so that they have retardances that are different when only one of the first and second liquid crystal retarders is driven) for the purpose of having a display device can switching the brightness of the picture along the predetermined polar angle (para.327). The reason for combining is the same as claim 88. 

Claims 92 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 91 above, and further in view of Adachi US 2010/0289989.
Regarding claim 92, Chen discloses the switchable liquid crystal retarder is a first switchable liquid crystal retarder (130) comprising a first layer of liquid crystal material (LCM).
Chen in view of Jeon does not explicitly disclose the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material. 
Adachi discloses a display device, in at least figs.37-40, having two polar control retarders (36 and 37, para.312), each comprises a switchable liquid crystal retarder (para.312) comprising a layer of liquid crystal material (170 or 160) for the purpose of having high transmittance over a wide view angle range (para.323) and switching the brightness of a picture along the predetermined polar angle (para.327).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have having two polar control retarders, each comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material as taught by Adachi in the display device of Chen in view of Jeon in order to have the at least one further polar control retarder comprises a second switchable liquid crystal retarder comprising a second layer of liquid crystal material for the purpose of having high transmittance over a wide view angle range and switching the brightness of a picture along the predetermined polar angle.
Regarding claim 93, Adachi discloses the first and second liquid crystal retarders have retardances that are different (para.323 and 324 discloses the retardances of the retarder are different depended on the voltage and para.327 discloses only one of the first and second liquid crystal retarders is driven, so that they have retardances that are different when only one of the first and second liquid crystal retarders is driven) for the purpose of having a display device can switching the brightness of the picture along the predetermined polar angle (para.327). The reason for combining is the same as claim 92. 

Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Jeon US 2006/0244884 as applied to claim 64 above, and further in view of Fukushima US 2008/0316198.
Regarding claim 95, Chen in view of Jeon does not explicitly disclose the spatial light modulator is an emissive spatial light modulator.
Fukushima discloses a display device, in at least fig.1, the spatial light modulator (14) is an emissive spatial light modulator (para.50) for the purpose of having a thinner self-luminous display without backlight (para.50).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclose the spatial light modulator is an emissive spatial light modulator as taught by Fukushima in the display device of Chen in view of Jeon for the purpose of having a thinner self-luminous display without backlight.

Claims 86, 90, 91 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho US 2016/0216540 as applied to claim 64 above, and further in view of Chen US 2019/0196236. 
Regarding claim 86, Cho does not explilcty disclose at least one further polar control retarder arranged between the output polariser and the reflective polariser.
Chen discloses a display device, in at least figs.9, 8, 1-5, 6C, 7B and 7D, at least one further polar control retarder (150 or 152) arranged between the output polariser (P) and the reflective polariser (120 or 120A) (see figs.3-5 and 9 and para.35, 36, 39 and 41) for the purpose of mitigating large angle light leakage (para.35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one further polar control retarder arranged between the output polariser and the reflective polariser as taught by Chen in the display device of Cho for the purpose of mitigating large angle light leakage.
Regarding claim 90, Chen discloses the at least one further polar control retarder (150) comprises at least one further passive retarder (152, para.33) (see figs.5 and 3, and para.41) for the purpose of mitigating large angle light leakage (para.35). The reason for combining is the same as claim 86.
Regarding claim 91, Cho discloses a backlight (101) arranged to output light, wherein the spatial light modulator is a transmissive spatial light modulator arranged to receive output light from the backlight (see fig.1), and the spatial light modulator further comprises an input polariser (101) arranged on the input side of the spatial light modulator, the input polariser being a linear polariser (para.52).
Cho does not explicitly disclose a further additional polariser arranged on the input side of the input polariser, the further additional polariser being a linear polariser; and at least one further polar control retarder arranged between the further additional polariser and the input polariser. 
Chen discloses a display device, in at least figs.8 and 1-5, a further additional polariser (154, para.58) arranged on the input side of the input polariser (PA), the further additional polariser being a linear polariser (see fig.8 or fig.9); and at least one further polar control retarder (152, para.33 discloses 152 can be a C-type plate) arranged between the further additional polariser (154) and the input polariser (PA)(see at least fig.8 or fig.9) for the purpose of mitigating large angle light leakage (para.35). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a further additional polariser arranged on the input side of the input polariser, the further additional polariser being a linear polariser; and at least one further polar control retarder arranged between the further additional polariser and the input polariser as taught by Chen in the display device of Cho for the purpose of mitigating large angle light leakage.
Regarding claim 94, Cho discloses a backlight (101) arranged to output light, the spatial light modulator being a transmissive spatial light modulator arranged to receive output light from the backlight (see figs.1,2 and 14-16).
Cho does not explicitly disclose the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light modulator, and most preferably at most 10% of the luminance along the normal to the spatial light modulator.
Chen discloses a display device, in at least figs.8 and 9, the backlight (BL or BLA) provides a luminance at polar angles to the normal to the spatial light modulator (DPA) greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light modulator, and most preferably at most 10% of the luminance along the normal to the spatial light modulator (see figs.6C and 7D) for the purpose of providing light for the spatial light modulator. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light modulator, and most preferably at most 10% of the luminance along the normal to the spatial light modulator as taught by Chen in the display device of Cho for the purpose of providing light for the spatial light modulator.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner notes: Cho US 2016/0216540 can be a secondary reference for Chen US 2019/0196236 for at least claim 64 as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871